PER CURIAM.*
The Office of Disciplinary Counsel (“ODC”) commenced an investigation into allegations that respondent failed to properly supervise her nonlawyer staff and facilitated the unauthorized practice of law by a suspended attorney. Following the filing of formal charges, respondent and the ODC submitted a joint petition for consent discipline. Having reviewed the petition,
IT IS ORDERED that the Petition for Consent Discipline be accepted and that Attlah Deniece Burrell, Louisiana Bar Roll number 24764, be suspended from the practice of law for a period of three years, *948retroactive to February 20, 2008, the date of her interim suspension.
IT IS FURTHER ORDERED that all costs and expenses in the matter are assessed against respondent in accordance with Supreme Court Rule XIX, § 10.1, with legal interest to commence thirty days from the date of finality of this court’s judgment until paid.

 Knoll, J., recused; Chief Justice Kimball not participating in the opinion.